In an action instituted upon a promissory note payable to bearer, of which the plaintiff alleges that she is now the owner, order of the County Court, Suffolk County, denying plaintiff’s motion, pursuant to rule 103 of the Rules of Civil Practice, to strike out all the matter contained in defendant’s answer as sham, frivolous and irrelevant, and for other relief, affirmed, with ten dollars *938costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.